NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GURJIT SINGH,                                   No.    16-70032

                Petitioner,                     Agency No. A205-934-761

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Gurjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Singh failed to

establish he experienced harm that rises to the level of persecution. See Nagoulko

v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (“Persecution . . . is an extreme

concept that does not include every sort of treatment our society regards as

offensive.” (citation and internal quotation marks omitted)); see also Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (unfulfilled threats constituted

harassment rather than persecution). Substantial evidence also supports the

agency’s determination that Singh did not establish a well-founded fear of future

persecution. Nagoulko, 333 F.3d at 1018 (possibility of future persecution “too

speculative”). Thus, Singh’s asylum claim fails.

      We reject as unsupported by the record Singh’s contentions that the agency

violated his right to due process or otherwise erred in its analysis of his claims.

      PETITION FOR REVIEW DENIED.




                                           2                                    16-70032